435 F.2d 1313
UNITED STATES of America, Plaintiff-Appellee,v.Alvin Harrison PETERSON, Defendant-Appellant.
No. 25909.
United States Court of Appeals, Ninth Circuit.
Jan. 18, 1971, Rehearing Denied March 22, 1971.

Appeal from the United States District Court for the Western District of Washington, Northern Division; William J. Lindberg, Judge.
James A. Alfieri, of McDonell & Alfieri, Seattle, Wash., for appellant.
Stan Pitkin, U.S. Atty., William H. Rubidge, J. Byron Holcomb, Asst. U.S. Attys., Seattle, Wash., for appellee.
Before KOELSCH, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The 'concurrent sentences' rule first announced in Sinclair v. United States, 279 U.S. 263, 299, 49 S.Ct. 268, 73 L.Ed. 692 (1929) and consistently adhered to by the Supreme Court (Lawn v. United States, 355 U.S. 339, 359, 78 S.Ct. 311, 2 L.Ed.2d 321 (1958), Greene v. United States, 358 U.S. 326, 330, 79 S.Ct. 340, 3 L.Ed.2d 340 (1959)) makes unnecessary any examination into appellant's sole assignment of error which attacks the validity of one of several convictions under a multi-count indictment.


2
We have nevertheless considered the assignment; granted the criticized instruction should not have been given, the conclusion is manifest that the error was harmless.  Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).


3
Affirmed.